Title: To James Madison from James Maury, 28 November 1804
From: Maury, James
To: Madison, James


Dear Sir,Liverpool 28 Novr 1804
I had this pleasure on the 25th ulto, since which your draft of $500 in favor of John Davidson has been honored. That of $250 in favor of Mr Appleton shall be treated in like manner whenever presented. These sums added to the balance due me as ⅌ my Account current rendered 25th ulto amount to £247:10:11 for which I have this day drawn on you at sixty days sight in favor of my brother Fontaine & pray you to honor the same.
Since the date of my last price current there have been some any [sic] interesting changes in this market, for which I beg to be referred to the inclosed. Dr Sir your friend & Sert
James Maury


Bala
78.
6.
8


$500 in favor of Davidson a 4/6
112.
10



$250 in favor of Mr appleton 4/6
56.
5



Stamps
9.
3




£247:
10:
11


